Citation Nr: 1409775	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, posttraumatic stress disorder, anxiety, and panic attacks, to include as secondary to service-connected tinnitus, hearing loss, and left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1996 to March 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The February 2010 rating decision indicated that the scope of the claim was service connection for depression.  Review of the record indicates that the Veteran has also claimed posttraumatic stress disorder and panic attacks.  Medical records indicate a possible diagnosis of anxiety.  Accordingly, the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative has filed an Appellate Brief (informal hearing presentation) dated December 2013 on behalf of the Veteran.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no records in the Veterans Benefits Management System.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case for further development and a new VA examination.  The Veteran provided VA with the name of a private psychologist, Dr. C.F., who counseled the Veteran and his wife regarding his claimed disorder.  It does not appear that VA has attempted to obtain these records.  Such attempts must be made.

The Board also finds that a new VA examination is necessary because the February 2010 VA examiner did not adequately address the Veteran's claims regarding the etiology of his psychiatric disorder and provided no supporting rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Sepcifically request that he provide an authorization for release of records from Dr. CF.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present, to include depression, anxiety, PTSD, and panic attacks.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must opine as to whether it is at least as likely as not any diagnosed psychiatric disorder is causally or etiologically related to his military service.  The examiner must also provide an opinion regarding whether any diagnosed psychiatric disorder is caused or aggravated by the Veteran's service-connected disorders together, which include tinnitus, bilateral hearing loss, and a left knee disorder.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


